


109 HR 5710 IH: Ethics in Government Reauthorization

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5710
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Porter (for
			 himself and Mr. Chabot) introduced the
			 following bill; which was referred to the Committee on Government Reform, and in
			 addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To reauthorize the Office of Government Ethics, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ethics in Government Reauthorization
			 Act of 2006.
		2.Authorization of
			 appropriationsSection 405 of
			 the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking
			 2006 and inserting 2010.
		3.Report to
			 Congress
			(a)In
			 generalNo later than March
			 31, 2008, the Comptroller General shall submit to the President and the
			 appropriate committees of Congress a report on the Office of Government Ethics
			 (hereinafter in this section referred to as the Office). Such
			 report shall include—
				(1)an evaluation of
			 the functions and performance of the Office, including—
					(A)a determination as
			 to how well the Office is currently carrying out its statutory
			 responsibilities;
					(B)possible options
			 for broadening or narrowing in scope or otherwise modifying the statutory
			 responsibilities of the Office (including with respect to the possibility of
			 extending to any Federal contractors or individuals employed under a Federal
			 contract the standards of conduct, financial disclosure requirements, and other
			 ethical responsibilities that apply to Federal employees), along with the
			 advantages and disadvantages of each such option; and
					(C)whether the Office
			 has established strategic and performance goals and, if so, what progress it
			 has made toward meeting those goals;
					(2)a
			 study of the advantages and disadvantages—
					(A)
			 of permanently reauthorizing the Office as a stand-alone entity;
			 and
					(B)of transferring
			 all or any part of the functions of the Office to another Federal agency or
			 department;
					(3)an evaluation of
			 the technologies currently being used by the Office and recommendations as to
			 whether any new technologies should be deployed to allow the Office to carry
			 out its functions more efficiently; and
				(4)any other findings or recommendations of
			 the Comptroller General, including recommendations for any legislation or
			 administrative action which may be necessary.
				(b)DefinitionFor purposes of this section, the term
			 appropriate committees of Congress means the Committee on Homeland
			 Security and Governmental Affairs of the Senate, the Committee on Government
			 Reform and the Committee on the Judiciary of the House of Representatives, and
			 any other committees of Congress which may be appropriate.
			
